           Case 1:18-cv-02743-JMF Document 46 Filed 01/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JORGE DAVIS, individually and on behalf of others                      :
similarly situated,                                                    :
                                                                       :    18-CV-2743 (JMF)
                                    Plaintiff,                         :
                                                                       :   ORDER APPROVING
                  -v-                                                  :     SETTLEMENT
                                                                       :
PERFORMANCE MEDICAL SERVICES PLLC (D/B/A :
PERFORMANCE HEALTH) et al.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         By letter dated January 3, 2019, the parties in this action, brought pursuant to the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., advised the Court that they had agreed
to a settlement in principle, but for one term regarding a confidentiality provision. See Docket
No. 41. By Order entered January 4, 2019, the Court directed the parties to submit a joint letter
explaining the basis for the proposed settlement and why it should be approved, with reference to
the factors set forth in Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y.
2012). See Docket No. 42.

        The Court, having reviewed the parties’ letter, dated January 18, 2019, finds that the
settlement is fair and reasonable, given both the nature and scope of the Plaintiff’s individual
claim as well as the risks and expenses involved in additional litigation. See id. Although the
FLSA places “strict limits on an employee’s ability to waive claims . . . for fear that employers
would [otherwise] coerce employees into settlement and waiver,” id. at *1 (citation omitted),
these concerns are not as relevant when the plaintiff no longer works for the defendant, as is the
case here, see, e.g., Lopez v. Poko-St. Ann L.P., 176 F. Supp. 3d 340, 344 (S.D.N.Y. 2016) (fact
that plaintiffs are “no longer employees of the defendants . . . reduc[es] the danger that the
release was obtained through improper job-related pressure”).

        The settlement approval is subject to the following conditions. First, any modification of
the settlement agreement must be approved by the Court, regardless of any provision in the
agreement that purports to allow the parties alone to modify it. Second, to the extent the
settlement agreement allows Plaintiff’s counsel to deduct fees and costs from any payment
installation, it is hereby modified to allow counsel to deduct no more than a pro rata share of
each installment.
          Case 1:18-cv-02743-JMF Document 46 Filed 01/24/19 Page 2 of 2



        In addition, Plaintiff seeks approval of $23,333.33 in attorney’s fees and costs. Although
the proposed award of attorney’s fees is high relative to the size of the Plaintiff’s claim and
recovery, the Court sees no basis to reduce the fee where, as here, there are no opt-in plaintiffs,
the case has not yet been certified as a collective action, and the attorney’s fee award is lower
than that which was originally contemplated by an agreement between Plaintiff and his attorney.
See Picerni v. Bilingual Seit & Preschool Inc., 925 F. Supp. 2d 368, 377 n.3 (E.D.N.Y. 2013)
(“Unless there is a basis to presume conflict and antagonism between the plaintiff and his
attorney— i.e., that the plaintiff’s attorney is receiving a larger fee at the expense of his client’s
wage claim . . . then the basis upon which the attorney’s fee is determined should be of no
interest to the court, just as it is of no interest in most other kinds of private litigation.”).

       Accordingly, the Court approves the settlement subject to any modification discussed
above. The Court dismisses the case with prejudice.

       The Clerk of the Court is directed to close this case. All pending motions are moot.

       SO ORDERED.

Dated: January 24, 2019
       New York, New York                              _______________________________
                                                              JESSE M. FURMAN
                                                            United States District Judge




                                                  2
